DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 3/29/21 has been entered.

Election/Restrictions
Applicant’s election without traverse of claims 18-28 in the reply filed on 3/29/21 is acknowledged.
EXAMINER’S AMENDMENT
The title of the invention is not descriptive. An examiner's amendment to the title appears below. Examiner notes the change request for the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. 
Since a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
Title: 
OPTICAL PHOTOGRAPHING LENS ASSEMBLY COMPRISING NINE LENSES OF VARIOUS REFRACTIVE POWERS, IMAGE CAPTURING UNIT AND ELECTRONIC DEVICE.
Allowable Subject Matter
Claim(s) 18-28 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18, the closest prior art found is Hirano (US 20200285028).

    PNG
    media_image1.png
    840
    625
    media_image1.png
    Greyscale

 	Hirano teaches an optical photographing lens assembly (e.g., Fig. 1, Table 1, [143-]) comprising nine lens elements, the nine lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element, an eighth lens element and a ninth lens element (L1-L9); each of the nine lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side;
	wherein each of at least three lens elements (e.g., L4,L5,L8,L9) of the optical photographing lens assembly has at least one aspheric lens surface having at least one inflection point;
	wherein the optical photographing lens assembly further comprises an aperture stop (ST), an axial distance between the aperture stop and the image-side surface of the ninth lens element is SD, an axial distance between the object-side surface of the first lens element and the image-side surface of the ninth lens element is TD, a focal length of the optical photographing lens assembly is f, a focal length of the sixth lens element is f6, an entrance pupil diameter of the optical photographing lens assembly is EPD, an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum image height of the optical photographing lens assembly is ImgH, and the following conditions are satisfied:
0.50 < SD/TD < 1.20 (~1); 
	0.50 < f/EPD < 5.00 (1.9); and
	0.60 < TL/ImgH < 3.20 (7.045/4.65); 
	wherein an Abbe number of the i-th lens element is Vi, and at least two lens elements (L3, L8) of the optical photographing lens assembly satisfy the following condition:
	Vi < 28.0, wherein i = 1, 2, 3, 4, 5, 6, 7, 8 or 9.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 18 for an optical photographing lens assembly including “-2.5 < f/f6 ≤ -0.30”, along with the other claimed limitations of claim 18.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234